Citation Nr: 1338321	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  13-22 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from October 1943 to December 1945.  He died in June 2009.  The appellant is his surviving son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Due to the location of the appellant's residence, jurisdiction of the appeal is with the RO in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Regrettably a remand is necessary for further development.  The appellant is seeking accrued benefits on the basis that he paid for the Veteran's care from February 2009 until his death in June 2009.  The evidence shows that the Veteran's nonservice-connected pension was reduced to $300.00 from $1842.00 per month beginning February 1, 2009.  The appellant contends that he personally paid the difference for the cost of the Veteran's care after the pension was reduced.  

In the present case, the appellant does not allege, and the evidence does not in any way suggest, that he has at any time pertinent to the present appeal qualified as a "child" of the Veteran, as that term is defined for purposes of accrued benefits.  Accordingly, he may recover only so much of the accrued benefits as may be necessary to reimburse him for expenses he personally incurred in connection with the Veteran's last sickness and burial.  38 U.S.C.A. § 5121(a)(6) (West 2002); 38 C.F.R. § 3.1000(a)(5) (2013).

The VA Adjudication Procedures Manual, M21-1MR (M21-1MR) (Manual) contains provisions relative to the allowance of items of expense in connection with a claim for reimbursement under 38 U.S.C.A. § 5121(a)(6).  M21-1MR, Part VIII, Chapter 4, para. 12.  The Manual specifically lists physician expenses, medicinal expenses, nursing expenses, and transportation expenses (incurred in transporting the body of the deceased beneficiary to the place of burial and for an attendant or escort to and from the place of burial).  M21-1MR, Part VIII, Chapter 4, para. 12(b)-(e).

The Manual provides that payment of accrued benefits, as reimbursement, is not limited to specific items or amounts; that consideration is to be given to all reasonable expenses incident to last illness and burial; and that only those charges which are clearly shown not to be related to the beneficiary's last illness are to be disallowed.  M21-1MR, Part VIII, Chapter 4, para. 12(a), (g).  The Manual further provides that claims for reimbursement must generally be supported by bills; provided, however, that bills covering the cost of medicines are not required if the claimant alleges that the medicine was paid for in cash and it is apparent that the amount claimed is reasonable and consistent with the character and duration of the last illness.  M21-1MR, Part VIII, Chapter 4, para. 12(c).

The United States Court of Appeals for Veterans Claims (Court) has specifically held that non-medical expenses are to be excluded from reimbursement under the relevant provisions.  Caranto v. Brown, 4 Vet. App. 516, 518 (1993).  The Court has also held that 38 U.S.C.A. § 5121 places the burden on the claimant to produce the evidence necessary for VA to determine whether an award from accrued benefits may be properly made, and that it is within VA's discretion to require an appellant to submit receipts to substantiate payment prior to granting a claimant's application.  Id. at 519.

In this case, the appellant has submitted bills from the assisted living facility and nursing home where the Veteran resided from February 2009 through June 2009.  He also submitted checks made out from a joint account between him, the Veteran and the Veteran's wife, who is now deceased.  Considering that the appellant was a joint account holder, and in light of the Veteran's pension being reduced to $300.00 effective February 1, 2009, when affording the appellant the benefit-of-the-doubt, the Board concludes that the appellant personally paid for the Veteran's care prior to his death.  However, the evidence does not show what specific expenses were incurred for the Veteran's last sickness.  No itemized receipts or other evidence breaking down the specific expenses were submitted.  

The appellant has not been provided with any notice in accordance with VA's duties to notify and assist with respect to the criteria necessary to substantiate his claim for entitlement to accrued benefits on the basis of reimbursement of expenses paid for the Veteran's last sickness.  Accordingly, a remand is necessary to provide the appellant with the relevant notice as well as to allow him the opportunity to submit additional evidence as to the specific expenses paid for the Veteran's last sickness.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice with respect to the appellant's claim for entitlement to accrued benefits on the basis of reimbursement for expenses paid for the Veteran's last sickness.  Such notice should specifically apprise the claimant of the evidence and information necessary to substantiate his claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information, and of the appropriate time limitation within which to submit any evidence or information.  A copy of the notice letter should be included in the claims file.

2.  Then, readjudicate the issue remaining on appeal. If the benefit remains denied, the appellant and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


